Citation Nr: 0513493	
Decision Date: 05/18/05    Archive Date: 06/01/05

DOCKET NO.  05-05 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for degenerative disc 
disease of the lumbar and cervical spine.

2.  Entitlement to service connection for squamous cell 
carcinoma, peripheral lesion, right upper lobe, 
postoperative.

3.  Entitlement to an initial disability rating in excess of 
10 percent for bilateral hearing loss. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The veteran served on active duty from September 1944 to 
August 1946.  His Separation Qualification Record shows that 
he served with a tank battalion in combat in the European 
Theater of Operations, and in the occupation of Germany after 
the U.S. victory in the Second World War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from September 2003, January 2004, and February 
2005 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Cheyenne, Wyoming.

The Board has granted the veteran's motion to advance his 
case on the docket, pursuant to 38 U.S.C.A. § 7101 (West 
2002) and 38 C.F.R. § 20.099(c) (2004).


FINDINGS OF FACT

1.  In an October 1990 rating decision, the RO continued its 
previous denial of service connection for a back disorder.  A 
November 1990 letter notified the veteran of that decision.  
He did not initiate an appeal.  Until the present time, that 
was the last final rating decision denying the claim for 
service connection for a back disorder on any basis.

2.  The evidence added to the record since the October 1990 
rating decision does not raise a reasonable possibility of 
substantiating the claim, nor does it, by itself or in 
conjunction with evidence previously assembled, relate to an 
unestablished fact necessary to substantiate the claim.

3.  The competent and probative medical evidence of record 
preponderates against a finding that squamous cell carcinoma, 
peripheral lesion, right upper lobe (now postoperative), was 
incurred during active military service.

4.  The veteran's bilateral hearing loss is manifested by an 
average pure tone threshold of 36 decibels in the right ear 
and 90 decibels in the left ear, with discrimination ability 
of 98 percent in the right ear.  Discrimination ability could 
not be tested in the left ear.

CONCLUSIONS OF LAW

1.  Evidence submitted since the October 1990 rating decision 
wherein the RO declined to reopen the veteran's claim for 
service connection for a back disorder is not new and 
material; thus, the claim may not be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1103 
(2004).

2.  Squamous cell carcinoma, peripheral lesion, right upper 
lobe (now postoperative), was not incurred in or aggravated 
by service, and it may not be presumed to have been incurred 
in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

3.  The criteria for an evaluation in excess of 10 percent 
for bilateral hearing loss disability have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 
Diagnostic Code 6100 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran's August 1946 service separation examination 
report shows his lungs and musculoskeletal system were 
normal.  There were no significant diseases, wounds, or 
injuries listed on the examination report.

In 1979 the veteran filed a claim for non-service-connected 
disability pension.  By rating action of June 1979, the RO 
granted a permanent and total rating for pension purposes, 
based upon postoperative squamous cell carcinoma of the right 
upper lobe, following surgery in April 1979.

In August 1990, the veteran filed a claim seeking service 
connection for a back disorder.  The claim was denied by 
rating action in September 1990, and the denial was confirmed 
in October 1990, with a notification letter issued in 
November 1990.  The veteran did not initiate an appeal to the 
Board, and the decision was final.

An August 1990 report of a magnetic resonance imaging scan 
(MRI) of the veteran's cervical spine shows mild bulging of 
the intervertebral discs at the 3-4,
4-5, 5-6, and 6-7 levels (referring to the 3rd-to-4th, 4th-to-
5th, etc., vertebral spaces), which appeared contained by the 
posterior ligament and did not appear to encroach upon the 
soft tissues of the theca, or to deform the cord.  The nerve 
root exit foramina were seen and appeared to be of normal 
caliber.  The reviewing physician saw no significant 
encroachment upon the spinal canal by disc or bony 
structures.

A January 1999 VA record shows the veteran had a history of 
being status post remote operation for squamous cell 
carcinoma of the lung, with a right upper lobe resection.  A 
May 1999 treatment record showed that the veteran's squamous 
cell carcinoma of the lung was practically cured.  He had a 
history of degenerative joint disease of the cervical spine 
and lower back, which was being followed.

A May 1999 VA chest X-ray report showed post-operative 
changes on the right and old granulomatous disease.  There 
was no evidence of acute or metastatic disease, and no 
evidence of tumor recurrence.  A September 1999 chest X-ray 
report showed evidence of chronic obstructive pulmonary 
disease (COPD), but no other evidence of acute 
cardiopulmonary disease.

September 2000 VA records show a wedge-shaped asymmetric 
density in the posterior segment of the right upper lobe, 
abutting the pleural surface, which appeared to represent a 
zone of atelectasis or scarring and likely explained the 
previously described radiographic abnormality.  The physician 
noted that the veteran had a lobectomy of the upper lobe for 
squamous cell carcinoma.  Therefore, the findings was seen as 
a stable postoperative result.

A September 2001 VA record shows the veteran was diagnosed 
with degenerative joint disease of the lumbosacral spine and 
shoulders.  He was also status post lung cancer.  New X-rays 
showed no new lesions.

A March 2002 chest X-ray report showed volume loss in the 
right lung.  There was a persistent rounded density or mass 
at the right pulmonary apex, with no change from a previous 
X-ray report.

A March 2003 X-ray report shows mild to moderate degenerative 
change of the cervical spine, without evidence of acute 
fracture or dislocation.

In August 2003, the veteran reported to the VA clinic and 
complained of osteoarthritis, a history of lung cancer, and 
lumbosacral spondylosis.  He was referred to physical therapy 
for his neck and back.

In August 2003, the veteran underwent VA audiological 
examination.  Pure tone thresholds with insert phones, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
20
30
50
45
LEFT
80
80
80
80
85

Pure tone thresholds with headphones, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
30
50
45
LEFT
75
80
85
95
100

Speech audiometry revealed speech recognition ability of 98 
percent in the right ear.  The examiner indicated that he 
could not test the left ear.

In a September 2003 written statement, W.G., M.D., indicated 
that on examination of the veteran's ears both drums were 
intact and appeared normal.  It was noted the veteran had a 
significant history of smoking in the past.  An audiogram 
showed sensorineural hearing loss in both ears.  It was 
significantly worse in the left, which had basically 0 
percent discrimination ability.

In the veteran's October 2003 claim, he indicated that he was 
seeking service connection for lung cancer because of the 
long period of time he spent in tanks while in service.  He 
stated that he inhaled various fumes in the tanks, and he 
believed that had caused his lung cancer.

In a December 2003 written statement, the veteran reported 
that he was not treated for lung cancer during service.

In an August 2004 written statement, the veteran indicated 
that, while in service, he was subjected to toxic fumes in 
Germany, and this caused his lung cancer, since he had to 
live in a tank for a long time.  He also indicated that while 
he was stationed in Ft. Knox, he fell off an icy building 
while doing infantry training.  He landed on his back, 
hurting his neck and lower back.  He said he never sought 
medical treatment, due to pressure from his trainer, but that 
he had suffered pain from that time until the present.  
Before recently seeking treatment, the veteran had self-
treated his back pain.  He also described an incident when he 
rushed to jump in his tank and fell onto a metal chair, on 
his tailbone.  He said pain shot up his back and neck, and he 
believed that was the cause of his current back pain.

In August 2004 VA outpatient records, the veteran complained 
of chronic neck and low back pain.  The etiology of the 
arthritic changes was unknown.  Sometimes the neck pain 
radiated.  He was being treated for degenerative joint 
disease and degenerative disc disease.

In February 2005, the veteran underwent VA examination.  His 
claims file was reviewed.  The veteran told the examiner of 
his two incidents in service, when he believed he injured his 
back.  He complained of severe pain in his neck and low back.  
The neck pain sometimes radiated to his right arm.  He 
indicated that he had sustained no falls due to his back 
condition.  On clinical evaluation, the veteran had pain with 
palpation over the lumbar spine.  The diagnoses were 
degenerative disc disease of the cervical spine and 
degenerative disc disease of the lumbar spine.  The physician 
opined that, although the veteran claimed he had injured his 
back in service, the examiner could not resolve that issue 
without resorting to mere speculation, because there was no 
documentation of either of the veteran's claimed injuries in 
his claims file.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), Public Law No. 
106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, ___ Vet. App. ___, No. 02-1077 (April 14, 2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1344 
(Fed. Cir. 2003) (but see Public Law No. 108-183, § 701, 117 
Stat. 2651, 2670-1 (Dec. 16, 2003); Conway v. Principi, 353 
F.3d 1359 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  See also VAOPGCPREC 11-00 (Nov. 27, 2000); 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 
22, 2003); VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  We are 
aware that in Pelegrini, cited above, the U.S. Court of 
Appeals for Veterans Claims stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below.

In May, July, November, and December 2003 and September 2004 
letters, the RO informed the veteran of the VCAA and its 
effect on his claims.  In addition, the veteran was advised, 
by virtue of detailed January and March 2005 statements of 
the case (SOC) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  The Board 
notes, in addition, that a substantial body of lay and 
medical evidence was developed with respect to the veteran's 
claims, and that the SOCs issued by the RO clarified what 
evidence would be required to establish entitlement to 
service connection, new and material evidence, and an 
increased rating.  The veteran responded to the RO's 
communications with additional evidence and argument, thus 
curing (or rendering harmless) any previous omissions.  
Further, the claims file reflects that the January 2005 SOC 
contained the new duty-to-assist regulation codified at 
38 C.F.R. § 3.159 (2004).  See Charles v. Principi, 16 Vet. 
App. 370, 373-74 (2002).  All the above documents must be 
read in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield v. Nicholson, 
supra, slip op. at 27.  

The Board concludes that the notifications received by the 
veteran adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
veteran relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Back Disorder

Service connection may be granted for a disability resulting 
from injury or disease incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  There are 
some disabilities, such as arthritis, for which service 
connection may be presumed if the disorder is manifested to a 
degree of 10 percent or more within one year after separation 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.  While it is not clear from the 
record, there may be a component of arthritis in the 
veteran's spinal disorder.

Pursuant to 38 U.S.C.A. § 5108, the Secretary must reopen a 
finally disallowed claim when new and material evidence is 
presented or secured with respect to that claim.  Kightly v. 
Brown, 6 Vet. App. 200 (1994).  Only evidence presented since 
the last final denial on any basis (either upon the merits of 
the case, or upon a previous adjudication that no new and 
material evidence had been presented) will be evaluated, in 
the context of the entire record.  Evans v. Brown, 9 Vet. 
App. 273 (1996).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers, which, by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, which is neither cumulative nor redundant, and 
which raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 
1356, 1363 (Fed. Cir. 1998), the United States Court of 
Appeals for the Federal Circuit noted that new evidence could 
be sufficient to reopen a claim if it could contribute to a 
more complete picture of the circumstances surrounding the 
origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
In determining whether evidence is new and material, the 
credibility of the evidence is generally presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).

In Elkins v. West, 12 Vet. App. 209 (1999), the Court of 
Appeals for Veterans Claims held the Board must first 
determine whether the appellant has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally denied claim reopened under 38 U.S.C.A. § 5108.  
Then, if new and material evidence has been submitted, the 
Board may proceed to evaluate the merits of the claim, but 
only after ensuring that VA's duty to assist has been 
fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
328 (1999).

Before the Board may reopen a previously denied claim, it 
must conduct an independent review of the evidence to 
determine whether new and material evidence has been 
submitted sufficient to reopen a prior final decision:  
"[T]he Board does not have jurisdiction to consider a claim 
which [has been] previously adjudicated unless new and 
material evidence is present, and before the Board may reopen 
such a claim, it must so find."  Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996), aff'g Barnett v. Brown, 8 Vet. 
App. 1 (1995); see Butler v. Brown, 9 Vet. App. 167, 171 
(1996); 38 U.S.C.A. §§ 5108, 7104(b).  Furthermore, if the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  
See McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

The evidence associated with the veteran's file prior to the 
October 1990 rating decision included his separation 
examination document and the August 1990 MRI report.  The 
evidence associated after the October 1990 rating decision 
included the VA outpatient and examination records and X-ray 
reports.

Having reviewed the entire record, the Board finds that new 
and material evidence has not been submitted to reopen the 
claim for service connection for degenerative disc disease of 
the cervical and lumbar spine.  While the recent VA treatment 
records, X-ray reports, and personal written statements do 
constitute new evidence, in that they were not of record at 
the time of the previous decision, they are not material 
because they do not bear directly and substantially on the 
issue at hand.  In this regard, these reports do not, nor 
does any of the additional evidence submitted in connection 
with the claim to reopen, demonstrate that the veteran has a 
current back disorder that is of in-service origin, nor does 
any of the new evidence show arthritis manifested within the 
first post-service year.

Specifically, none of the new evidence provides competent 
information to link the veteran's currently diagnosed 
degenerative disc disease to his military service or any 
incident that occurred therein.  Indeed, the February 2005 VA 
examination report indicates that the examiner could not link 
the degenerative disc disease to service without resorting to 
speculation.  Therefore, even if the evidence were deemed 
sufficient to reopen the claim, the complete record, as 
discussed above, fails to provide a linkage between in-
service symptomatology and current back disability.

In reaching the above determination, the Board recognizes the 
argument of the veteran that he was hurt in service and did 
not seek treatment because of his trainer.  However, as noted 
before, the veteran's musculoskeletal system was normal as to 
clinical abnormality and subjective complaints upon his 
separation from service.  The new evidence submitted by the 
veteran merely restates that he has a current back disorder, 
most recently diagnosed as degenerative disc disease.  It 
does not help to relate the veteran's current disorder with 
his military service from 1944 to 1946, nor to show any 
spinal arthritis within one year after separation.

With regard to the assertions of the veteran that his present 
back disability was incurred in service, we certainly respect 
his right to offer his opinion, but he is not deemed 
competent to present evidence as to diagnosis, medical 
etiology, or causation.  See Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge," aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material, 
and does not serve to reopen the claim for service connection 
for a back disorder.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. 
§ 3.156(a).  Having found that the evidence is not new and 
material, no further adjudication of this claim is warranted.  
See Kehoskie v. Derwinski, 2 Vet. App. 31 (1991).

C.  Squamous Cell Carcinoma

As noted above, service connection may be granted for a 
disability resulting from injury or disease incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  There are some disabilities, including malignant 
tumors, for which service connection may be presumed if the 
disorder is manifested to a degree of 10 percent or more 
within one year after separation from service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

The veteran contends that his lung cancer is the result of 
the amount of time he spent in service on tanks, inhaling the 
fumes.  However, the veteran's separation examination report 
is negative for any complaints or treatment of any lung 
disorder.  Furthermore, the veteran stated that he was not 
treated for a lung disorder while in service.  The Board also 
notes that the first evidence of a lung disorder, by 
reference in more recent reports, is dated in 1979, more than 
thirty years after the veteran's separation from service, and 
certainly not within the time period for presumptive service 
connection under 38 C.F.R. § 3.309.

None of the medical evidence associated with the veteran's 
claims file shows his squamous cell carcinoma was related to 
his service.  No medical opinion has corroborated his 
contention that his lung cancer resulted from his time spent 
on tanks during active duty.  Finally, the Board also points 
out that records associated with his file indicate he had a 
significant tobacco smoking history.

The Board recognizes that the veteran believes that his lung 
cancer was caused by the fumes he inhaled while in service.  
His sincerity is not in question.  However, while the veteran 
is certainly capable of providing evidence of symptomatology, 
a layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the etiology of 
disabling symptoms or the ultimate cause of a disability such 
as cancer.  See Robinette v. Brown, 8 Vet. App. 69, 74 
(1995); Heuer v. Brown, 7 Vet. App. 379, 384 (1995); Espiritu 
v. Derwinski, 2 Vet. App. at 494 (1992).  See also Routen, 
supra; Harvey v. Brown, 6 Vet. App. 390, 393-94 (1994).

As the evidence preponderates against the claim for service 
connection for the veteran's lung cancer, the benefit-of-the-
doubt doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.

D.  Bilateral Hearing Loss

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2004).  
Separate diagnostic codes identify the various disabilities.  
VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record, and to explain the reasons and 
bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

The Board here notes that this is a case in which the veteran 
has expressed continuing disagreement with the initial rating 
assignment.  The U.S. Court of Appeals for Veterans Claims 
has addressed the distinction between a veteran's 
dissatisfaction with the initial rating assigned following a 
grant of entitlement to compensation, and a later claim for 
an increased rating.  See Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  The Court noted that the rule from 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) as to the 
primary importance of the present level of disability, is not 
necessarily applicable to the assignment of an initial rating 
following an original award of service connection for that 
disability.  Rather, the Court held that, at the time of an 
initial rating, separate ratings could be assigned for 
separate periods of time based upon the facts found - a 
practice known as assigning "staged" ratings.

In Meeks v. West, 12 Vet. App. 352 (1999), the Court 
reaffirmed the staged ratings principle of Fenderson, and 
specifically found that 38 U.S.C.A. § 5110 (West 2002) and 
its implementing regulations did not require that the final 
rating be effective the date of the claim.  Rather, the law 
must be taken at its plain meaning, and the plain meaning of 
the requirement that the effective date be determined in 
accordance with facts found is that the disability rating 
must change to reflect the severity of the disability as 
shown by the facts from time to time.

Evaluations of defective hearing range from noncompensable to 
100 percent for service-connected bilateral hearing loss.  
These evaluations are based on organic impairment of hearing 
acuity as measured by the results of controlled speech 
discrimination testing together with the average hearing 
threshold level as measured by pure tone audiometry tests in 
the frequencies 1000, 2000, 3000 and 4000 cycles per second.  
To evaluate the degree of disability from defective hearing, 
the Rating Schedule establishes eleven auditory acuity levels 
from Level I, for essentially normal acuity, through Level 
XI, for profound deafness.  38 C.F.R. §§ 4.14, 4.85, 
Diagnostic Code 6100 (2004).

Under 38 C.F.R. § 4.86(a),  when the pure tone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or more, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa, whichever 
results in the higher numeral.  Each ear is to be evaluated 
separately.  Id. 

The Board appreciates the veteran's statements regarding the 
impact his hearing loss has on his life.  While the Board 
sympathizes with the veteran's obvious hearing difficulties, 
the Court has noted that the assignment of disability ratings 
for hearing impairment are arrived at by a mechanical 
application of the numeric designations assigned after 
audiological evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345 (1992).

The August 2003 VA audiological evaluation showed the right 
ear with 98 percent speech discrimination. With insert 
phones, decibel (dB) loss at the pure tone threshold of 1000 
Hertz (Hz) was 20, with a 30 dB loss at 2000 Hz, a 50 dB loss 
at 3000 Hz, and a 45 dB loss at 4000 Hz.  With headphones, 
decibel (dB) loss at the pure tone threshold of 1000 Hertz 
(Hz) was 10, with a 30 dB loss at 2000 Hz, a 50 dB loss at 
3000 Hz, and a 45 dB loss at 4000 Hz.  The average decibel 
loss was 36 with insert phones and 34 with headphones, in the 
right ear.  From Table VI of 38 CFR 4.85, Roman Numeral I is 
derived for the right ear under both conditions.  This is 
determined by intersecting the percentage of speech 
discrimination row with the pure tone threshold average 
column.

The veteran's left ear was shown to have speech 
discrimination that could not be tested.  With insert phones, 
decibel loss at the pure tone threshold of 1000 Hz was 80, 
with an 80 dB loss at 2000 Hz, an 80 dB loss at 3000 Hz, and 
an 85 dB loss at 4000 Hz.  The average decibel loss is 81 in 
the left ear.  With headphones, decibel loss at the pure tone 
threshold of 1000 Hz was 80, with an 85 dB loss at 2000 Hz, a 
95 dB loss at 3000 Hz, and a 100 dB loss at 4000 Hz.  The 
average decibel loss was 90 in the left ear.  Since the 
examiner was unable to conduct a speech recognition test on 
the veteran's left ear, the Board will construe this to 
represent a 0 percent result.  From Table VI of 38 CFR 4.85, 
Roman Numeral XI is derived for the left ear.

The Board notes that the veteran's left ear hearing pattern 
fits the above-described exception under 38 C.F.R. § 4.86(a).  
Evaluating the veteran's hearing disability under Table VIa, 
however, the Board finds that the veteran's left ear hearing 
would only result in Roman Numeral VIII, lower than that 
derived under Table VI, as shown above.  Therefore, in the 
interest of evaluating the evidence in the light most 
favorable to the veteran, the Board will use the Roman 
Numeral derived under Table VI.

The left ear is considered the poorer ear for 38 CFR 4.85's 
Table VII.  A 10 percent evaluation is derived from Table VII 
of 38 CFR 4.85 by intersecting row I, the better ear, with 
column XI, the poorer ear.  Thus, a disability evaluation in 
excess of 10 percent is not warranted.

Finally, in view of the Court's holding in Fenderson, the 
Board has considered whether the veteran was entitled to a 
"staged" rating for his service-connected disability, as 
the Court indicated can be done in this type of case.  
However, upon reviewing the longitudinal record in this case, 
we find that, at no time since the filing of the veteran's 
claim for service connection, in May 2003, has his bilateral 
hearing loss been more disabling than as currently rated 
under this decision.

For the reasons stated above, the Board finds that the 
preponderance of the evidence is against an increased 
evaluation for bilateral hearing loss disability, and there 
is no doubt to be resolved.  See Gilbert, 1 Vet. App. at 55.

E.  Summary

For the reasons discussed above, the current claims on appeal 
are denied.  Notwithstanding the unfavorable result herein, 
the Board wishes to express its appreciation for the 
veteran's honorable and valorous service in World War II.




ORDER

The veteran not having submitted new and material evidence to 
reopen the previous finally denied claim of service 
connection for degenerative disc disease of the lumbar and 
cervical spine, the appeal is denied.

Service connection for squamous cell carcinoma, peripheral 
lesion, right upper lobe, postoperative, is denied.

An initial disability rating in excess of 10 percent for 
bilateral hearing loss is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


